Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1-13 are pending for examination. Claims 1 and 13 are independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/2020 has been entered.
 
Response to Amendment
This office action is responsive to the amendment filed on 11/13/2020. As directed by the amendment, claims 1 and 13 are amended.

Response to Arguments
Applicant's arguments filed 11/13/2020 have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2-5, 8, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batten (US 5542054, hereinafter "Batten") in view of Neely (US 5705956, hereinafter "Neely") and Kudo (US 20170039472, hereinafter "Kudo").

Regarding Claim 1
Batten discloses: A neural network apparatus comprising: a plurality of neuron units each including: 
an adder that performs addition processing relating to a plurality of weighted inputs ([Col 1 line 18, Col 10 line 24, and Fig 1] “an adder 103, which combines the weighted input signals xw to produce an intermediate signal u”); 
([Col 12 line 3 and Fig 3] “Yet another alternative arrangement includes…Thus, digital input signals are converted, by the selectors or memory units, to analog values, which then are added, and the sum is encoded and converted to digital output signals by the delta-sigma modulator.”); and 
a delta-sigma analog digital converter that converts an analog signal indicating an added value obtained by adding all of the plurality of weighted inputs obtained from the adder and the one or more digital analog converters, into a pulse signal according to an amplitude of the analog signal, and outputs the pulse signal ([Col 12 line 3, and Fig 2] “Thus, digital input signals are converted, by the selectors or memory units, to analog values, which then are added, and the sum is encoded and converted to digital output signals by the delta-sigma modulator.”); 
a plurality of arithmetic units each of which multiplies the pulse signal outputted from one neuron unit of the plurality of neuron units by a weighted value, and outputs a result as a weighted input to another neuron unit of the plurality of neuron units different from the one neuron unit ([Col 10 line 20, Fig 8 and 18] “a neuron input unit comprising a plurality of two-input adders is shown organized into a tree. For each input signal X0, X1, . . . , Xn, a Selector 3, comprising a multiplexer selects the appropriate weight product-that is, the value wkxk for input k. These values are delivered in pairs to the adders 40 in Layer 0 and the outputs of those adders are delivered in pairs to the adders 41 in Layer 1. The output of the last layer (Layer m-l) is the weighted-sum of the inputs.”); 
Batten does not explicitly disclose: one or more oscillators each of which is capable of changing a frequency of a clock signal to be outputted and supplies the clock signal to a neuron unit and an arithmetic unit coupled, the clock signal being an operating clock of the neuron unit and the arithmetic unit which controls frequency at which the neuron unit and the arithmetic unit operate; 
However, Neely discloses in the same field of endeavor: one or more oscillators each of which is capable of changing a frequency of a clock signal to be outputted and supplies the clock signal to a neuron unit and an arithmetic unit coupled, the clock signal being an operating clock of the neuron unit and the arithmetic unit which controls frequency at which the neuron unit and the arithmetic unit operate ([Col 1 line 52 and Fig 1] “The oscillator is coupled to the neural network signal processor and is configured to receive the control signal and in accordance therewith provide the oscillator signal. At least one of either the oscillator phase or oscillator frequency is controlled by the control signal and is established in accordance with at least one of either the reference phase or reference frequency, respectively.”); 
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Batten with Neely. Doing so can input a voltage controlled oscillator signal to a multilayer neural network (Abstract, Neely).
Batten in view of Neely does not explicitly disclose: a control unit that controls the frequency of the clock signal to be outputted from each of the one or more oscillators;
([Para 0031 and 0039] “In addition, the controller 210 may control input signals of the oscillators 120 to simultaneously oscillate” Examiner interprets the controller 210 as a control unit.”).
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Batten with Neely and Kudo. Doing so can control input signals of an oscillator (Para 0039, Kudo).

Regarding Claim 2
Batten in view of Neely and Kudo discloses: The neural network apparatus according to claim 1, wherein a neuron unit in an i-th layer and a neuron unit in an (i+l)-th layer next to the i-th 5 layer of the plurality of neuron units are connected via the arithmetic unit in the i-th layer, i being an arbitrary natural number ([Fig 12A, Fig 14, Col 11 line 6], Batten states “A network can be constructed that comprises synchronized DS-neurons of the type shown in FIG. 12A, each having m layers”).

Regarding Claim 3
Batten in view of Neely and Kudo discloses: The neural network apparatus according to claim 2, wherein an oscillator of the one or more oscillators is arranged for each layer ([Para 0019], Kudo “Each of the plurality of interlayer units includes a coupled oscillator array and an activation function applier.”).

Regarding Claim 4
Batten in view of Neely and Kudo discloses: The neural network apparatus according to claim 1, wherein the one neuron unit and the another 15 neuron unit are connected to output bi-directionally the weighted input to each other ([Col 1 line 64 and Fig 1], Neely “The neural network signal processor is configured to receive and back propagate an error signal and to receive and process a desired response signal and an example input signal and in accordance therewith provide a control signal.”).

Regarding Claim 5
Batten in view of Neely and Kudo discloses: The neural network apparatus according to claim 2, wherein the control unit controls the frequency of the clock signal to be outputted from each of the one or more oscillators, according to an accuracy rate after a certain number of times of learning is iterated by the plurality of neuron units and the plurality of arithmetic units ([Col 3 line 20], Neely “The resulting error signal 35 is fed back to and back propagated through the neural network 10 for back propagation (in accordance with well known techniques) for training the neural network 10”).

Regarding Claim 8
Batten in view of Neely and Kudo discloses: The neural network apparatus according to claim 2, wherein the control unit controls the frequency of the clock signal to be outputted from each of the one or more oscillators, according to a learning rate set  ([Para 0037], Kudo “Specifically, the controller 210 may control the number of interlayer units 110 to operate in the interlayer accelerator 100 for the interlayer calculation that intermediates between the L-th layer and the (L+1)-th layer.”).

Regarding Claim 11
Batten in view of Neely and Kudo discloses: The neural network apparatus according to claim 1, wherein the adder is a digital adder that adds all of the plurality of weighted inputs [Col 7 line 35], Batten states “For DS-neurons with a relatively large number of input signals, the adder 4 of FIG. 8 is complex. Usually digital adders sum only two inputs at a time. Adders with many inputs can be constructed by combining many such two input adders into a tree.”), and wherein a digital analog converter in each of the plurality of neuron units converts an output from the digital adder  ([Col 12 line 3 and Fig 3], Batten “Yet another alternative arrangement includes…Thus, digital input signals are converted, by the selectors or memory units, to analog values, which then are added, and the sum is encoded and converted to digital output signals by the delta-sigma modulator.”) and outputs a result to the delta-sigma analog digital converter ([Col 4 line 9 and Col 10 line 40], Batten “the delta-sigma modulator would, in effect, provide analog-to-digital conversion in the process of generating the output signal y.”).

Regarding Claim 12
([Col 12 line 3, and Fig 2], Batten “Thus, digital input signals are converted, by the selectors or memory units, to analog values, which then are added, and the sum is encoded and converted to digital output signals by the delta-sigma modulator.”), and wherein the adder is an analog adder that adds all of analog signals ([Col 11 and Col 12], Batten) outputted from the plurality of digital analog converters, and outputs a result to the delta- sigma analog digital converter ([Col 4 line 9 and Col 10 line 40], Batten).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batten (US 5542054, hereinafter "Batten") in view of Neely (US 5705956, hereinafter "Neely"), Kudo (US 20170039472, hereinafter "Kudo") and Esterlilne (US 20130041859, hereinafter "Esterlilne").

Regarding Claim 9
Batten in view of Neely and Kudo discloses: The neural network apparatus according to claim 4, 
Batten in view of Neely and Kudo does not explicitly discloses: wherein the control unit controls the frequency of the clock signal to be outputted from each of the one or more oscillators, according to a temperature parameter;
[Para 0012 and 0019], Esterlilne “Some embodiments provide a system for adjusting a frequency of an electronic oscillator, wherein the system provides a neural network processor operative to receive an electronic temperature signal indicative of a temperature of the electronic oscillator” Examiner interprets adjusting a frequency of an electronic oscillator as the controlling the frequency of the clock signal to be outputted from the 25 oscillator).
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Batten, Neely, Kudo, and Esterlilne. Doing so a parameter may be related to a temperature of at least a portion of the electronic oscillator (Para 0012, Esterlilne).

Claim 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batten (US 5542054, hereinafter "Batten") in view of Neely (US 5705956, hereinafter "Neely"), Kudo (US 20170039472, hereinafter "Kudo") and Fu (US 20170077912, hereinafter "Fu").

Regarding Claim 6
Batten in view of Neelyand Kudo discloses: The neural network apparatus according to claim 5,

However Fu discloses in the same field of endeavor: wherein when the accuracy rate after the certain - 46 -Fujitsu Ref. No. 16-00896number of times of learning is iterated is equal to or lower than an accuracy rate at a previous time, the control unit increases the frequency of the clock signal to be outputted from each of the one or more oscillators. ([Para 0033], Fu states “Alternatively, if the count is lower than the threshold range (e.g., the frequency of the clock output by the oscillator 124 is too low), the clock controller 122 sends instructions to the oscillator 124 to increase the frequency of the clock.” Examiner interprets the threshold as an accuracy rate.).
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Batten, Neely, Kudo, and Fu. Doing so can increase the frequency of a clock signal (Abstract, Fu).
5  
Regarding Claim 7
Batten in view of Neely, Kudo, and Fu discloses: The neural network apparatus according to claim 2, wherein the control unit increases the frequency of the clock signal to be outputted from each of the one or more oscillators ([Para 0033], Fu states “Alternatively, if the count is lower than the threshold range (e.g., the frequency of the clock output by the oscillator 124 is too low), the clock controller 122 sends instructions to the oscillator 124 to increase the frequency of the clock.”) after a plurality of neuron units and the plurality of arithmetic unit ([Para 0021-0022], Kudo).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batten (US 5542054, hereinafter "Batten") in view of Neely (US 5705956, hereinafter "Neely"), Kudo (US 20170039472, hereinafter "Kudo") and Okabayashi (US 20130108904).

Regarding Claim 10
Batten in view of Neely and Kudo discloses: The neural network apparatus according to claim 9.
Batten in view of Neely - 47 -Fujitsu Ref. No. 16-00896NeelNand Kudo does not explicitly disclose: wherein the control unit decreases the frequency of the clock signal to be outputted from each of the one or more oscillators every time the temperature parameter is decreased.
However, Okabayashi discloses in the same field of endeavor: wherein the control unit decreases the frequency of the clock signal to be outputted from each of the one or more oscillators every time the temperature parameter is decreased. ([Para 0085], When discussing oscillator 18 Okabyashi states “the clock frequency is 10 KHz at a temperature of 20.degree. C.; however, the clock frequency becomes higher as the temperature exceeds 20.degree. C. On the other hand, the clock frequency becomes lower as the temperature decreases below 20.degree. C.”)5.
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Batten, Neely, Kudo, and Okabayashi. Doing so can an output signal can detect temperature changes (Abstract, Okabayashi).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batten (US 5542054, hereinafter "Batten") in view of Neely (US 5705956, hereinafter "Neely").

Regarding Claim 13
Batten discloses: A control method of a neural network apparatus, comprising: by each of a plurality of neuron units, performing addition processing relating to a plurality of weighted inputs ([Col 1 line 18, Col 10 line 24, and Fig 1] “an adder 103, which combines the weighted input signals xw to produce an intermediate signal u”), performing digital-analog conversion processing relating to the plurality of weighted inputs ([Col 12 line 3 and Fig 3] “Yet another alternative arrangement includes…Thus, digital input signals are converted, by the selectors or memory units, to analog values, which then are added, and the sum is encoded and converted to digital output signals by the delta-sigma modulator.”), and converting an analog signal indicating an added value obtained by adding all of the plurality of weighted inputs into a pulse signal according to an amplitude of the analog signal by a delta-sigma analog digital converter ([Col 12 line 3, and Fig 2] “Thus, digital input signals are converted, by the selectors or memory units, to analog values, which then are added, and the sum is encoded and converted to digital output signals by the delta-sigma modulator.”); by each of a plurality of arithmetic units, multiplying the pulse signal outputted from one neuron unit of the plurality of neuron units by a weighted value, and outputting a result as a weighted input to another neuron unit of the plurality of neuron units different from the one neuron unit([Col 10 line 20, Fig 8 and 18] “a neuron input unit comprising a plurality of two-input adders is shown organized into a tree. For each input signal X0, X1, . . . , Xn, a Selector 3, comprising a multiplexer selects the appropriate weight product-that is, the value wkxk for input k. These values are delivered in pairs to the adders 40 in Layer 0 and the outputs of those adders are delivered in pairs to the adders 41 in Layer 1. The output of the last layer (Layer m-l) is the weighted-sum of the inputs.”); 
Batten does not explicitly disclose: controlling a frequency of a clock signal supplied to a neuron unit and an arithmetic unit by each of one or more oscillators each of which is capable of changing a frequency of a clock signal to be outputted, according to an accuracy of the neuron unit, the clock signal supplied to the neuron unit and the arithmetic unit being an operating clock of the neuron unit and the arithmetic unit which controls frequency at which the neuron unit and the arithmetic unit operate.
However, Neely discloses in the same field of endeavor: controlling a frequency of a clock signal supplied to a neuron unit and an arithmetic unit by each of one or more oscillators each of which is capable of changing a frequency of a clock signal to be outputted, according to an accuracy of the neuron unit, the clock signal supplied to the neuron unit and the arithmetic unit being an operating clock of the neuron unit and the arithmetic unit which controls frequency at which the neuron unit and the arithmetic unit operate ([Col 1 line 52 and Fig 1] “The oscillator is coupled to the neural network signal processor and is configured to receive the control signal and in accordance therewith provide the oscillator signal. At least one of either the oscillator phase or oscillator frequency is controlled by the control signal and is established in accordance with at least one of either the reference phase or reference frequency, respectively.”).
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Batten with Neely. Doing so can input a voltage controlled oscillator signal to a multilayer neural network (Abstract, Neely).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571)2723768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/TEWODROS E MENGISTU/Examiner, Art Unit 2121                                                                                                                                                                                                        




/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121